DETAILED ACTION
Status of this application
1. 	This communication is an office action Final Rejection on the merits in response to the filing of the applicant’s amendments/remarks on 11/04/2021. The present application is being examined under the pre-AIA  first to invent provisions. It is acknowledged that claims 1-19 were cancelled by the applicant previous this first office action on the merits. This application is a continuation of application 15/365,084 (Now US Patent 10,637,393). Claims 22 and 39 has been cancelled and claims 40 and 41 has been newly added by the applicant. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 20, 21,23-38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Presher, JR. et al US Patent Application Publication (2006/0162772 A1) in view of Smith US PG-Pub (2006/0222912 A1).
Regarding claim 20, Presher, JR. et al discloses an apparatus (30) (Figs 1-6B) comprising: 
a junction box (22) comprising:
input terminals (see input terminals between the junction box 22 and PV panel 20) configured to connect to a power source (20) (Figs 1-6B; par. [0044]-[0054]); 	
a downstream output terminal (18) configured to connect to a serial string of power sources (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]) or a central power device;
an upstream output terminal (16) configured to connect to the serial string of power sources or the central power device (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]); and
an internal circuit interface (28) configured to receive at least one of:
 a bypass link (Diodes 12) (Figs 1-6B; par. [0044]-[0054]; particularly see par. [0051]: “When redundant power for the panel sentry 28 is not implemented, this diode can also be removed, in this case leaving an open-circuit.”); 

an internal circuit interface configured to receive at least one of:
 a removable switching device; and 
a removable power converter;
however, Smith is an analogous art pertinent to the problem to be solved in this application in which discloses a modular regenerative fuel cell system (10) (see Figs 2-3) and further discloses wherein an internal circuit interface configured to receive at least one of:
 a removable switching device; and a removable power converter (see paragraphs [0061]-[0062]; particularly [0062]: “The system controller also manages the modular replacement of components within the regenerative fuel cell system 10, and can be reconfigured for modular replacement of components and connection and disconnection of external service ports. The system controller can also control the operating mode of system 10 and place system 10 in a maintenance mode where the modular replacement is plug-and-play, to allow continuous operation”,
Smith discloses that it is well-known to remove power components within a regenerative fuel cell system 10 including inverter 28, battery 22, control module 26, etc);
Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify Presher, JR. et al with the teaching of Smith by including   an internal circuit interface configured to receive at least one of:
 a removable switching device; and 

In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 21, Presher, JR. et al discloses the apparatus of claim 20 wherein the power source (20) comprises at least one solar cell (10) (Figs 1-6B; par. [0044]-[0054]).

Regarding claim 24, Presher, JR. et al discloses the apparatus of claim 20 wherein the power converter (28,34) comprises a monitoring module (36,38,42) (see Figs 1-2; par. [0052]-[0055]).
Regarding claim 25, Presher, JR. et al discloses the apparatus of claim 20 wherein the apparatus (30) comprises a surface for attaching the junction box (22) to a solar panel (20) (see Figs 1-2; par. [0044]-[0048] disclosing PV panel structure configurations).
Regarding claim 26, Presher, JR. et al discloses the apparatus of claim 20 wherein the apparatus (30) comprises an opening through which an electrical connector (terminal) from a solar panel (20) enters the junction box (22) (see Figs 1-2; par. [0044]-[0048] disclosing PV panel structure configurations between the PV panel 20 and the junction box 22).
Regarding claim 27, Presher, JR. et al discloses the apparatus of claim 20 wherein the apparatus (30) comprises a chamber designed to be closed with a lid (the junction box 22 includes a chamber (cover) having expanded functionality, par. [0045], [0047], [0054], claim 30; the electrical components from the panel sentry 28 are covered as being embedded within and attached to the junction box 22 cover).
Regarding claim 28, Presher, JR. et al discloses the apparatus of claim 20 wherein the power converter (28,34) comprises a safety module (32,33) configured to limit an output of the power converter (34) to a safe value until a predetermined 
Regarding claim 29, Presher, JR. et al discloses an apparatus (30) (Figs 1-6B) comprising:
a junction box (22) comprising at least one of:
a power converter (28) operative to transfer an input power to an output power (Figs 1-6B; par. [0044]-[0054]); and 
a removable bypass link (Diodes 12) (Figs 1-6B; par. [0044]-[0054]; particularly see par. [0051]: “When redundant power for the panel sentry 28 is not implemented, this diode can also be removed, in this case leaving an open-circuit.”),
wherein, the junction box (22) is configured to mechanically connect to a solar panel (20) (Figs 1-6B; par. [0044]-[0054] disclosing PV panel structure configurations).
Presher, JR. et al does not clearly discloses: 
a junction box comprising at least one of:
a removable power converter operative to transfer an input power to an output power;
 a removable switching device;  
however, Smith is an analogous art pertinent to the problem to be solved in this application in which discloses a modular regenerative fuel cell system (10) (see Figs 2-3) and further discloses a junction box comprising at least one of:
a removable power converter operative to transfer an input power to an output power;
“The system controller also manages the modular replacement of components within the regenerative fuel cell system 10, and can be reconfigured for modular replacement of components and connection and disconnection of external service ports. The system controller can also control the operating mode of system 10 and place system 10 in a maintenance mode where the modular replacement is plug-and-play, to allow continuous operation”,
Smith discloses that it is well-known to remove power components within a regenerative fuel cell system 10 including inverter 28, battery 22, control module 26, etc);
Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify Presher, JR. et al with the teaching of Smith by including   a junction box comprising at least one of:
a removable power converter operative to transfer an input power to an output power;
 a removable switching device in order to provide system maintenance and allow continuous operation (Smith, par. [0062]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 30, Presher, JR. et al discloses the apparatus of claim 29 wherein the junction box (22) is operative to receive input power as from at least one solar cell (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054] discloses the junction box 22 receives power from PV cells 10 on the PV panel 20 via terminals).
Regarding claim 31, Presher, JR. et al discloses the apparatus of claim 29 wherein the apparatus (30) comprises a retrofit junction box (22) (Figs 1-6B; par. [0044]-[0054], specifically par. [0045], [0047]).
Regarding claim 32, Presher, JR. et al discloses the apparatus of claim 29 wherein the junction box (22) comprises a monitoring module (36,38,42) (see Figs 1-2; par. [0052]-[0055]).
Regarding claim 33, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28) is connected to an electrical connector (terminal) of 
Regarding claim 34, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28) is enclosed in a chamber in the junction box (22), the chamber being closed with a lid  (the junction box 22 includes a chamber (cover) having expanded functionality, par. [0045], [0047], [0054], claim 30; the electrical components from the panel sentry 28 are covered as being embedded within and attached to the junction box 22 cover).
Regarding claim 35, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28,34) comprises a safety module (32,33) configured to limit an output of the power converter (28,34) to a safe value until a predetermined event has occurred (see Figs 1-2; par. [0044]-[0054], specifically par. [0051] discloses isolates the panel voltage from the next or adjacent panel voltage when the optional redundant method of powering the panel sentry 28 is implemented).
Regarding claim 36, Presher, JR. et al discloses the apparatus of claim 29 wherein the power converter (28) is serially connected to a second power converter circuit (28) comprised in a second junction box (22), the second junction box (22) being mounted on a second solar panel (30) (see Figs 1, 2 and particularly Fig 6 and par. [0066]-[0067] disclosing a photovoltaic (PV) power generation system disclosing plural PV panels 30s connected in series including power converter 28 included inside the junction box 22 for each panel 30).

Connecting input terminals (see input terminals between the junction box 22 and PV panel 20) of a junction box (22) to a power source (20) (Figs 1-6B; par. [0044]-[0054]); 	
Connecting a downstream output terminal (18) to a serial string of power sources (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]) or a central power device;
Connecting the serial string of power sources (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]) or the central power device to an upstream output terminal (16) of the junction box (22); and
Receiving, at least one of:
a removable bypass link (Diodes 12) (Figs 1-6B; par. [0044]-[0054]; particularly see par. [0051]: “When redundant power for the panel sentry 28 is not implemented, this diode can also be removed, in this case leaving an open-circuit.”); 
Presher, JR. et al does not clearly discloses receiving at least one of:
 a removable switching device; and 
a removable power converter;
however, Smith is an analogous art pertinent to the problem to be solved in this application in which discloses a modular regenerative fuel cell system (10) (see Figs 2-3) and further discloses wherein an internal circuit interface configured to receive at least one of:
 a removable switching device; and a removable power converter (see paragraphs [0061]-[0062]; particularly [0062]: “The system controller also manages the modular replacement of components within the regenerative fuel cell system 10, and can be reconfigured for modular replacement of components and connection and disconnection of external service ports. The system controller can also control the operating mode of system 10 and place system 10 in a maintenance mode where the modular replacement is plug-and-play, to allow continuous operation”,
Smith discloses that it is well-known to remove power components within a regenerative fuel cell system 10 including inverter 28, battery 22, control module 26, etc);
Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify Presher, JR. et al with the teaching of Smith by including   an internal circuit interface configured to receive at least one of:
 a removable switching device; and 
a removable power converter in order to provide system maintenance and allow continuous operation (Smith, par. [0062]).
Regarding claim 38, Presher, JR. et al discloses the method of claim 37 wherein the power source (20) comprises at least one solar cell (10) (Figs 1-6B; par. [0044]-[0054]).
Regarding claim 39, Presher, JR. et al discloses the method of claim 37 wherein the power source (20) comprises a string of serially connected solar cells (see the pv cells 10 in series) (Figs 1-6B; par. [0044]-[0054]).
Regarding claim 40, Presher, JR. et al in view of Smith discloses the apparatus of claim 20;
“The system controller also manages the modular replacement of components within the regenerative fuel cell system 10, and can be reconfigured for modular replacement of components and connection and disconnection of external service ports. The system controller can also control the operating mode of system 10 and place system 10 in a maintenance mode where the modular replacement is plug-and-play, to allow continuous operation”,
Smith discloses that it is well-known to remove power components within a regenerative fuel cell system 10 including inverter 28, battery 22, control module 26, etc);
Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify Presher, JR. et al with the teaching of Smith by including wherein the removable power converter is configured to perform maximum power point tracking in order to maximize energy extraction as conditions vary and to provide system maintenance and allow continuous operation (Smith, par. [0062]).
Regarding claim 41, Presher, JR. et al in view of Smith discloses the method of claim 37;
Smith discloses wherein the removable power converter is configured to perform maximum power point tracking (see paragraphs [0060]-[0062]; particularly [0060] discloses MPPT and [0062]: “The system controller also manages the modular replacement of components within the regenerative fuel cell system 10, and can be reconfigured for modular replacement of components and connection and disconnection of external service ports. The system controller can also control the operating mode of system 10 and place system 10 in a maintenance mode where the modular replacement is plug-and-play, to allow continuous operation”,
Smith discloses that it is well-known to remove power components within a regenerative fuel cell system 10 including inverter 28, battery 22, control module 26, etc);
Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify Presher, JR. et al with the teaching of Smith by including wherein the removable power converter is configured to perform maximum power point tracking in order to maximize energy extraction as conditions vary and to provide system maintenance and allow continuous operation (Smith, par. [0062]).
Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 



Response to Arguments
6.	Applicant’s arguments with respect to claims 20-41 filed on 11/04/2021 have been considered but are moot because the new ground of rejections was necessitated by applicant’s amendments. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson, Jr. et al (US PG-Pub 2007/0217178 A1) discloses A modular uninterruptible power supply (UPS) system includes a plurality of UPS system component modules, each configured to be arranged in at least one equipment rack, each of the UPS system component modules having at least one flexible power cable extending therefrom and having a pluggable first connector at an end thereof. The system also includes a modular power interconnect assembly configured to be attached to at least one equipment rack, the modular power interconnect assembly including a housing, a plurality of bus bars positioned within the housing, and a plurality of second connectors positioned at a face of the housing, electrically connected to the plurality of bus bars and configured to pluggably mate with the first connectors to provide electrical interconnection among the plurality of UPS system component modules.
Weaver et al (US Patent 7,634,667 B2) discloses a power management system for use in a power-consuming system is disclosed. The system comprises one or more power module bays each adapted to have a power module hot-pluggably installed therein, the power module comprising an uninterruptible power supply (UPS) power module and a power supply unit (PSU) power module each adapted to be installed in 
Caporizzo et al (US Patent 7,039,941 B1) discloses a channel surface acoustic wave filter receives tuned signal from a tuner and filters tuned signal to generate a filtered signal. An intermediate frequency strip amplifies the filtered signal. A dual surface acoustic wave filter separates amplified signal into audio and video signal components. An audio and video amplifier amplifies the audio and video signal components. An audio/video demodulator down-converts the amplified signal components to their respective baseband frequencies and provides to a radio frequency modulator, including removable components. 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836